J-S85010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                       v.

KEVIN M. SOETH

                            Appellant              No. 1386 EDA 2016


              Appeal from the Judgment of Sentence April 9, 2015
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-SA-0001248-2014


BEFORE: PANELLA, J., RANSOM, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.                  FILED DECEMBER 27, 2016

       Appellant, Kevin M. Soeth, appeals pro se from the judgment of

sentence1 entered April 9, 2015, in the Court of Common Pleas of

Montgomery County. After reviewing the certified record, we quash the

appeal as untimely.

       The relevant factual and procedural history is as follows. On August

18, 2014, Soeth was cited for several traffic violations by the Pennsylvania

State Police. A magisterial district judge convicted Soeth of all of the

violations and sentenced him to pay costs and fines. Soeth then appealed to
____________________________________________


1
  Soeth purports to appeal from the “Order entered in this matter on the 9 th
day of April, 2015.” Notice of Appeal, 5/5/16. However, appeals from
convictions in criminal proceedings, which include summary convictions, lie
from the judgment of sentence. See Commonwealth v. Preacher, 827
A.2d 1235, 1236 n. 1 (Pa. Super. 2003). We have corrected the caption
accordingly.
J-S85010-16



the Montgomery County Court of Common Pleas and was granted a trial de

novo. Soeth, however, failed to appear at his trial de novo. Therefore, on

April 9, 2015, the trial court dismissed Soeth’s appeal, and reinstated the

district court convictions.

      On June 29, 2015, Soeth wrote a letter to the trial court requesting a

new trial de novo. The trial court denied Soeth’s request, citing its lack of

jurisdiction to modify the sentence after it had become final. On November

17, 2015, Soeth once again wrote a letter to the trial court seeking to

modify his sentence. In this letter, which Soeth also sent to the magisterial

district court, Soeth sought to alter his sentence to a term of incarceration in

lieu of the fines and costs imposed on April 9, 2015. Both the magisterial

district court and the trial court denied Soeth’s request due to a lack of

jurisdiction to alter the terms of the sentence.

      On May 5, 2016, Soeth appealed the trial court’s April 9, 2015

judgment of sentence. On appeal, Soeth contends that both the trial court

and magisterial district court erred by determining that neither had

jurisdiction to alter the April 9, 2015 judgment of sentence.

      Prior to reaching the merits of Soeth’s arguments, we must first

determine whether this Court has jurisdiction to hear this appeal. A

defendant in a summary appeal case in not permitted to file post-sentence

motions. See Commonwealth v. Dixon, 66 A.3d 794, 797 (Pa. Super.

2013). Thus, a defendant’s notice of appeal must be filed within 30 days of

the imposition of sentence. See Pa.R.Crim.P. 720(3); Pa.R.A.P. 903(a).

                                     -2-
J-S85010-16



Absent extraordinary circumstances, this Court has no jurisdiction to

entertain an untimely appeal. See Commonwealth v. Burks, 102 A.3d

497, 500 (Pa. Super. 2014).

      Here, Soeth’s judgment of sentence was entered on April 9, 2015.

Thus, Soeth was required to file a notice of appeal by May 9, 2015. Soeth

did not file his notice of appeal until May 5, 2016—362 days later. His appeal

is patently untimely. Further, we cannot find extraordinary circumstances

here, see Burks, 102 A.3d at 500, as Soeth does not attempt to explain his

late filing and we cannot find any evidence that he asked for, or received,

nunc pro tunc relief, see Commonwealth v. Capaldi, 112 A.3d 1242,

1244-1245 (Pa. Super. 2015).        Accordingly, we are without jurisdiction to

address   Soeth’s   claims    and    the   appeal   must   be   quashed.   See

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014).

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2016




                                      -3-